EXHIBIT JOINT FILING AGREEMENT JOINT FILING AGREEMENT, dated as of November 16, 2009, made by and among Fort GB Holdings LLC (“Fort GB’), Fortress (GAGACQ) LLC (“Fortress GAGACQ”), Fortress Fund MM II LLC ("Fund MM II"), Fortress RIC Coinvestment Fund LP ("Fortress RIC"), FIG LLC ("FIG"), Fortress Operating Entity I LP (“FOE I”), FIG Corp., Fortress Investment Group LLC (“Fortress”), Wesley R. Edens, Robert I. Kauffman and Randal A. Nardone. Fort GB, Fortress GAGACQ, Fund MM II, Fortress RIC, FIG, FOE I, FIG Corp., Fortress, Wesley R. Edens, Robert I. Kauffman and Randal A. Nardone are collectively referred to herein as the "Parties" and each individually as a "Party."Pursuant to Rule 13d-1(k)(1)(iii) promulgated under the Securities Exchange Act of 1934, as amended, the Parties hereby acknowledge and agree that the Schedule 13D (as so amended, the “Statement on Schedule 13D”) is filed on behalf of each such Party and that all subsequent amendments to the Statement on Schedule 13D shall be filed on behalf of each of the Parties without the necessity of executing or filing additional joint filing agreements.
